Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED AGREEMENT by and between Cereplast, Inc., a Nevada
corporation, and any organization(s) under common control as defined in the
Internal Revenue Code (the “Company”), and Frederic Scheer (the “Executive”) is
effective as of August 1, 2011.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to continue to
employ the Executive as President and Chief Executive Officer of the Company,
and the Executive desires to continue to serve in that capacity;
WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of August 1, 2006 and set to expire on July 31, 2011;
WHEREAS, the Executive and the Company desire to amend the employment terms to
reflect the changes in the Executive’s compensation and to accurately set forth
the Executive’s restrictive covenants; and
WHEREAS, in recognition that Executive’s skills and experience are essential to
the on-going business, operations and prospects of the Company, the Company and
Executive have agreed to this Amended and Restated Employment Agreement
(“Agreement”);
NOW, THEREFORE, IT IS HEREBY AGREED THAT THE EMPLOYMENT AGREEMENT SHALL BE
AMENDED AND RESTATED, EFFECTIVE AS OF AUGUST 1, 2011, TO READ AS FOLLOWS:
1. Term of Agreement.
The Company hereby agrees to continue to employ Executive, and Executive hereby
accepts such continued employment, on the terms and conditions set forth herein,
for a period commencing on August 1, 2011 and ending July 31, 2015 (the “Term”).
Six months prior to the expiration of the Term, the Company and the Executive
agree in good faith to enter into discussions on a new employment term and
related employment agreement. Any rights that the Executive has to severance pay
arising from a termination of his employment under this Agreement shall be
governed exclusively by the provisions of Section 5.
2. Position and Duties. (a) The Executive shall be employed as President and
Chief Executive Officer of the Company with responsibility for overall
supervision and management of the Company’s operations. The Executive also
serves as Chairman of the Board of Directors. In his executive capacities, the
Executive shall report to and perform the duties reasonably assigned by, and
shall comply with all lawful and reasonable directives and instructions of the
Board.
(b) The Executive shall devote substantially all of his attention and time
during normal business hours to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
under this Agreement, use the Executive’s reasonable best efforts to carry out
such responsibilities faithfully and efficiently, and not to engage in any other
business activities while employed by the Company, except with the express
consent of the Board. Notwithstanding the above, executive may serve as a
non-fulltime member of the board of directors or other governing body of three
organizations (provided that Executive’s service on the boards of the SPI
Bioplastics Council and the Biodegradable Products Institute shall not count
toward such limitation), or may participate in, charitable endeavors, political
bodies, and other organizations, provided that such service or participation
does not substantially and materially interfere with the performance of
Executive’s duties hereunder.

 

 



--------------------------------------------------------------------------------



 



3. Compensation. (a) Annual Base Salary. The Executive shall receive an annual
base salary (“Annual Base Salary”) of Five Hundred Sixty Five Thousand Dollars
($565,000.00), payable in accordance with the regular payroll practices of the
Company. The Base Salary shall become the minimum base salary under this
Agreement and may not be decreased thereafter without the written consent of
Employee. Executive’s Annual Base Salary shall be paid at periodic intervals in
accordance with the Company’s normal payroll practices for its salaried
employees.
(b) Performance-Based Annual Bonus and Discretionary Bonus. In addition to the
Annual Base Salary, the Executive shall be eligible to receive, for each fiscal
year or, in the case of a partial fiscal year, on a pro rata basis, a
performance-based annual bonus and a discretionary bonus (together, “Annual
Bonus”).
(i) The performance bonus shall not exceed fifty percent (50%) of Executive’s
Annual Base Salary then in effect, with criteria set forth in writing and
determined in good faith by the Board and its Compensation Committee.
(ii)The discretionary bonus shall be discretionary in nature and, if awarded,
shall be determined by the Board and its Compensation Committee.
For any partial year at the beginning of the Employment Period, the Annual Bonus
shall be prorated based on the number of days in the calendar year during which
Executive is employed by the Company divided by three hundred sixty-five (365).
The Annual Bonus, less required tax deductions, shall be paid in a lump sum on
or before the 15th day of the third month following the end of the Company’s
fiscal year.
(c) Group Long Term Disability Benefits. The Company shall use commercially
reasonable best efforts to secure a group long term disability policy (the
“Policy”) that will cover Executive and the senior executives of the Company,
which would provide income replacement benefits to the Executive on the most
favorable terms reasonably obtainable.
Notwithstanding the foregoing, the Company would not be obligated to purchase
and maintain the Policy if (i) the premium for such policy exceeds $1,200 per
month (with respect to the Executive), in which case the Company shall procure
the best possible such policy for $1,200 per month (with respect to the
Executive), and (ii) the Executive does not cooperate in, or fails to pass, any
medical examination reasonably required by the insurer.
(d) Other Benefits. During his employment pursuant to this Agreement: (i) The
Executive shall be entitled to participate in all equity and other incentive,
savings and retirement plans, practices, policies and programs of the Company to
at least the same extent as other senior executives of the Company and (ii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation, and shall receive all benefits under, all vacation pay,
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life insurance, group life insurance, accidental
death and travel accident insurance plans and programs) to at least the same
extent as other comparable executives of the Company. Without limiting the scope
of the foregoing, if during the Term or any extended term of this Agreement the
Company adopts any long-term incentive plan, bonus plan, stock option plan, or
similar arrangement, and if under any such arrangement awards, grants or similar
interests (“Awards”) are given to other executive employees of the Company, then
at the time such Award is given to other executive employees the Executive shall
be entitled to an Award of the same type on no less favorable terms as the
highest-value Award given to any other executive employee.

 

2



--------------------------------------------------------------------------------



 



(e) Automobile Allowance. Notwithstanding anything else herein to the contrary,
the Company shall pay to the Executive a fixed amount equal to one thousand
dollars ($1,000.00) per month on the last day of each month during the term of
this Agreement as reimbursement to the Executive on a non-accountable basis of
all expenses incurred by the Executive for the use of his automobile for Company
business purposes, including but not limited to depreciation, repairs,
maintenance, fuel and insurance. After the expiration of the first year of the
term of this Agreement, the Company’s Board of Directors will review and may in
its discretion authorize the Company to lease an automobile for the Executive.
(f) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all necessary and reasonable business expenses incurred by the Executive in
carrying out the Executive’s duties under this Agreement (which shall include
reasonable relocation, car allowance, and temporary living expenses in
connection with Executive’s forthcoming employment assignment in Italy),
provided that the Executive complies with the generally applicable policies,
practices and procedures of the Company and complies with the proper submission
of expense reports, receipts, or similar documentation of such expenses.
(g) Notwithstanding any provision of this Agreement (i) the compensation paid to
Executive shall not exceed the amount that may be deducted by the Company on its
federal income tax return for the fiscal year in which the compensation is paid,
and (ii) any “incentive-based compensation” within the meaning of Section 10D of
the Exchange Act will be subject to claw-back by the Company in the manner
required by Section 10D(b)(2) of the Exchange Act, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.
4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death. The Company
shall be entitled to terminate the Executive’s employment because of the
Executive’s Disability during his employment. “Disability” means that the
Executive has been unable, for a period of six (6) consecutive months, after
reasonable accommodation, to perform the Executive’s duties under this
Agreement, as a result of physical or mental illness or injury.
(b) By the Company. The Company may terminate the Executive’s employment for
Cause or without Cause. “Cause” means: (i) a material breach of this Agreement;
(ii) a major violation of the Company’s policies which would normally result in
immediate discharge; (iii) repeated violation of the Company’s policies which,
after warning, would normally result in discharge; (iv) theft or dishonesty;
(v) personal conduct which reflects in a significant manner unfavorably on the
Company’s reputation or business; (vi) willful, deliberate and premeditated acts
of material significance which are against the Company’s interest; provided,
however, that the Company may only terminate the Executive by reason of clauses
(i) or (iii) above if the Executive has not remedied such breach or violation,
as applicable, within thirty (30) days after receiving written notice from the
Company specifying the details thereof.
(c) Date of Termination. The “Date of Termination” means (i) the date of the
Executive’s death or,(ii) the effective date of the termination of the
Executive’s employment by the Company for Executive’s Disability, for Cause or
without Cause, or by the Executive voluntarily.

 

3



--------------------------------------------------------------------------------



 



5. Obligations of the Company upon Termination.
(a) Termination Other Than For Cause by Company or Termination by Executive for
Good Reason. If Executive’s services under this Agreement are terminated by the
Company for any reason other than Cause, excluding termination in conjunction
with a Change in Control of the Company (as defined below), prior to June 30,
2015 or if Executive resigns for Good Reason (as defined below), then, in
consideration for the covenants contained in Section 8 below, Executive shall be
entitled to receive the following payments and benefits (the “Separation
Package”) and all other Company obligations to Executive under this Agreement
will be automatically terminated and completely extinguished:
(i) the Company shall pay Executive an amount equal to one and one half times
(1.5x) the Annual Base Salary in effect at the date of the termination; which
amount (less applicable tax withholdings) shall be paid, subject to Section 5(e)
below, in a lump sum on the sixtieth (60th) day following the date of
Executive’s termination of employment;
(ii) the Company shall pay Executive the average of the previous two Annual
Bonus payments or the previous year’s Annual Bonus if less than two years of
bonuses have been paid under Section 3(b), which amount (less applicable tax
withholdings) shall be paid, subject to Section 5(e) below, in a lump sum on the
sixtieth (60th) day following the date of Executive’s termination of employment;
and
(iii) the Company shall timely pay all required COBRA premiums to the Company’s
health plan insurer in order to continue Executive’s health care coverage for
the maximum period permitted by law, provided Executive timely elects COBRA
coverage.
The Company shall also pay to the Executive, in a lump sum on the Date of
Termination, the Executive’s accrued but unpaid cash compensation, that shall
include but not be limited to, any portion of the Executive’s Annual Base Salary
and or Annual Bonus previously approved by the Committee that has not yet been
paid (the “Accrued Obligations”).
Payment of the Separation Package and any related benefits shall be conditioned
upon Executive properly executing on or after the Date of Termination, and not
revoking or attempting to revoke within the permitted timeframe, a general
release of claims against the Company, its Board of Directors, its affiliates,
and their employees and agents substantially in the form of Exhibit A or, in the
event of a change in the law that would limit the effect of the release attached
as Exhibit A, a general release that would have the same scope and effect as the
release attached as Exhibit A (such release, the “Release”) and the Release
becoming irrevocable. Executive shall not be entitled to receive the Separation
Package and related benefits specified in this Agreement in the event Executive
fails to timely execute the Release or if Executive timely revokes the Release.
For purposes of this Agreement, Executive’s resignation for “Good Reason” shall
mean the resignation of employment by Executive following the occurrence of:
(i) a material diminution in Executive’s Base Salary without the consent of
Executive;
(ii) the removal of the Executive as President, as Chief Executive Officer, or
as the Chairman of the Board of Directors of the Company, the appointment of any
co-President, co-Chief Executive Officer, or co-Chairman of the Board, the
requirement that the Executive report or be subordinate to any person other than
the Board, or the removal of the Executive’s right to hire or terminate
employees of the Company;
(iii) a relocation of Executive’s regular office by more than fifty (50) miles
from the Company’s headquarters or from one of the Company’s major manufacturing
facilities (for the avoidance of doubt, Executive’s forthcoming employment
assignment in Italy shall not be considered “Good Reason;”); or
(iv) The Company’s material breach of this Agreement.

 

4



--------------------------------------------------------------------------------



 



In order for Executive to resign for Good Reason, Executive must provide advance
written notice of such resignation to the Company within thirty (30) days
following the initial existence of the action or event giving rise to Good
Reason. The notice must specify an Effective Date of Termination that is not
less than fifteen (15) days, nor more than thirty (30) days, after the date of
the written notice, and Executive agrees that should the Company remedy the
basis for such resignation prior to the Effective Date of Termination specified
in the written notice, then Executive’s resignation will not be considered to be
for Good Reason. The Company may relieve Executive of some or all of his duties,
responsibilities and authority during any notice period, and such relief shall
not serve as a basis for Executive to claim “Good Reason” under this Section 5,
that the Company reinstates such duties, responsibilities and authority not
later the last day of such notice period.
(b) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability, the Company shall pay the Accrued
Obligations to the Executive or the Executive’s estate or legal representative,
as applicable, in the form and manner described in subsection (a) above. In
addition, to the extent permitted by applicable law or regulation, the Company
will assign to Executive’s estate as sole beneficiary the existing
Company-purchased key man life insurance policy, to be kept in effect throughout
the Term of this Agreement and any extensions, having death benefits equal to or
greater than Executive’s Annual Base Salary; provided however, the Company would
not be obligated to purchase and maintain such life insurance policy if (i) the
premium on such policy exceeds $1,500 per year and (ii) the Executive does not
cooperate in, or fails to pass, any medical examination reasonably required by
the insurer. Beyond these benefits, the Company shall have no further
obligations under this Agreement.
(c) Cause or Voluntary Termination. If the Executive’s employment is terminated
by the Company for Cause, the Company shall pay the Executive Annual Base Salary
through the Date of Termination and shall have no further obligations under this
Agreement. If the Executive terminates voluntarily, the Company shall pay the
Executive the Accrued Obligations and the Company shall have no further
obligations under this Agreement.
(d) Change of Control. “Change of Control” is defined as (i) a sale of all or
substantially all of the Company’s assets or more than fifty (50) percent of the
total fair market value or total voting power of the Company’s outstanding stock
to a purchaser or group (as defined in the regulations under Section 409A) that
is unaffiliated with the Company in a single transaction or series of related
transactions or (ii) a merger where the Company is not the surviving corporation
with any entity that is unaffiliated with the Company. Notwithstanding the
provisions of section 5(a) above, upon a Change of Control, Executive has the
right to terminate this Agreement pursuant under the terms of this section and
shall be entitled to benefits set forth hereunder. If a Change of Control
occurs, Executive may elect to terminate this Agreement within 120 days after
such Change of Control by giving written notice of such election to the Company.
If Executive elects to terminate as a result of a Change of Control, the Company
shall pay to Executive the total of 2.99 times his Annual Base Salary and the
average of the previous two Annual Bonus payments or the previous year’s Annual
Bonus if less than two years of bonuses have been paid, over 36 months after his
Date of Termination. Executive’s unvested stock options, if any, shall
immediately vest and Executive will also be entitled to continued health
benefits as outlined in Section 5(d) above.
(e) Parachute Payment. If any payment or benefit the Executive would receive
pursuant to a Change of Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “ Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
(1) reduction of cash payments, (2) cancellation of accelerated vesting of
equity awards, and (3) reduction of employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s equity awards unless the Executive elects in writing a
different order for cancellation.

 

5



--------------------------------------------------------------------------------



 



The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, or is unwilling to perform this function, then the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting or law firm required to be made
hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Company within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Executive or the Company) or such other time as requested by the
Executive or the Company. If the accounting or law firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Executive and the
Company with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting or law firm made hereunder shall be final, binding and
conclusive upon the Executive and the Company.
(f) Sole Compensation Upon Termination. The Separation Package provided
Executive under this Section 5 are the only severance benefits to which
Executive is entitled upon the termination of his employment with the Company,
and no other benefits shall be provided to Executive by the Company pursuant to
any other severance plan or program of the Company, except as required by
applicable law. Executive acknowledges and agrees that but for his execution of
this Agreement, he would not be entitled to the Separation Package provided
under this Section 5.
(g) Specified Employee Payments. Notwithstanding the foregoing, if the Executive
is a specified employee, as defined under Section 409A(a)(2)(B)(i) of the Code,
on the date of Executive’s Date of Termination, to the extent that the payments
or benefits under this Section 5 are considered deferred compensation under
Section 409A of the Code, then all such payments or portions thereof that would
have been paid during the six-month period following the Date of Termination
shall instead be paid or distributed to Executive in a lump sum on the day next
following the earlier of (i) the expiration of such six-month period or (ii) the
date of Executive’s death.
(h) Vesting of Interests. If the Executive’s employment terminates under the
circumstances described in subsection (a) or (b) above, then effective on the
Date of Termination all unvested rights held by the Executive to any equity,
quasi-equity, or similar interests, including but not limited to options, stock
units, or stock appreciation rights, shall become fully vested.
6. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.
7. Confidential Information; Non-Solicitation; No Conflict.
(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, research and development, unannounced
product specifications and prototypes, computer programs and software and
financial information relating to the Company or any of its affiliated companies
and their respective businesses that the Executive obtains during the
Executive’s employment by the Company or any of its affiliated companies and
that is not public knowledge (other than as a result of the Executive’s
violation of this paragraph (a) of Section 8) (“Confidential Information”). The
Executive acknowledges that such Confidential Information is valuable and gives
the Company a competitive advantage over those who do not know the information,
and agrees to take all reasonable precautions necessary to prevent such
disclosure or misuse. The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment with the Company except in the good faith performance of his duties
hereunder, with the prior written consent of the Company or as otherwise
required by law or legal process.

 

6



--------------------------------------------------------------------------------



 



(b) Upon termination of the Executive’s employment with the Company for any
reason, the executive agrees to return to the Company all of its property
including originals and copies of Company issued keys, computers, cellular
phones, business documents, computer software, printouts, advertisements,
brochures, equipment, prototypes, manuals, notebooks, and any other record,
document or tangible property relating to the Company and its business and shall
not procure, photocopy or copy any property of the Company after notification
of, or in anticipation of, termination of employment.
(c) (i) During his employment with the Company, the Executive will not, except
with the prior written consent of the Board, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any business or enterprise which is engaged in any business that is competitive
with any business or enterprise in which the Company is engaged, both within the
United States and internationally.
(ii) The restrictions of subparagraph (c)(i) shall not be construed to prohibit
the ownership by the Executive of less than two percent of any class of
securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”), provided that such ownership
represents a passive investment and that neither the Executive nor any group of
persons including the Executive in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising the Executive’s rights as a shareholder, or seeks to do any of the
foregoing.
(iii) In addition, the Executive agrees that he will not, for a period of
24 months after the termination of the Executive’s employment with the Company
for any reason, or for a period of 36 months if the Executive terminates as a
result of a Change of Control, without the prior written consent of the Company,
whether directly or indirectly, (A) disrupt, damage, impair or interfere with
the business of the Company by soliciting any employee, whether soliciting such
person to be an employee, officer, director, agent, consultant or independent
contractor, who is or at any time during the previous twelve months was an
employee, representative, officer or director of the Company or any of its
subsidiaries or (B) disrupt, damage, impair or interfere with the business of
the Company by soliciting any customers or actively solicit, divert, or take
away any of the Company’s customers using Confidential Information.
(d) The Executive represents to the Company that neither his continuation of
employment hereunder nor the performance of his duties hereunder conflicts with
any contractual commitment on his part to any third party or violates or
interferes with any rights of any third party.
(e) The Executive acknowledges and agrees that the restrictions contained in
this Section are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should the Executive
breach any of those provisions. The Executive represents and acknowledges that
(i) the Executive has been advised by the Company to consult Executive’s own
legal counsel in respect of this Agreement, and (ii) that the Executive has had
full opportunity, prior to execution of this Agreement, to review thoroughly
this Agreement with the Executive’s counsel. The Executive further acknowledges
and agrees that a breach of any of the restrictions in this Section cannot be
adequately compensated by monetary damages. The Executive agrees that, in the
case of any violation of the provisions of this Section 7, the Executive shall
forfeit all payments not yet made under this Agreement at the time of any
violation of this Section 7 and that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting of a bond, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled at
law or in equity. In the event that any of the provisions of this Section should
ever be adjudicated to exceed the time or other limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum time or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.

 

7



--------------------------------------------------------------------------------



 



8. Inventions and Patents. (a) The Executive agrees that with respect to any
inventions made by him or the Company during the Executive’s employment, solely
or jointly with others, (i) that are made with the Company’s equipment,
supplies, facilities, trade secrets or time, or (ii) that relate to the business
of the Company or the Company’s actual or demonstrably anticipated research or
development, or (iii) that result from the any work performed by the Executive
for the Company, such inventions belong to the Company. The Executive also
agrees that the Company shall have the right to keep such inventions as
Confidential Information, if the Company chooses.
(b) As a condition of Executive’s receipt of the benefits provided for in this
Agreement, Executive will execute the Company’s Confidential Information and
Assignment of Inventions Agreement, a true and correct copy of which is attached
to this Agreement as Exhibit B. Executive’s obligations under this Paragraph 8
(b). and Exhibit B shall continue in effect after the termination of his
employment with the Company, whatever the reason or reasons for such
termination, and Executive acknowledges and agrees that the Company shall have
the right to communicate with any future or prospective employer of Executive
concerning Executive’s continuing obligations under this Paragraph 8(b). and
Exhibit B.
9. Successors. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns (whether direct or indirect, by purchase, merger,
consolidation or otherwise). As used in this Agreement, “Company” shall mean
both the Company as defined above and any such successor by operation of law or
otherwise.
10. Cooperation. Any time following the Date of Termination, promptly upon
request by the Company, the Executive shall cooperate with the Company to the
extent necessary to assist the Company in the transition of Executive’s
responsibilities and in any litigation or administrative proceedings involving
any matters with which the Executive was involved during his employment by the
Company. The Company shall compensate the Executive for all time exceeding 8
hours per matter and reimburse Executive for any reasonable expenses incurred in
providing the assistance.
11. Arbitration. The Company and the Executive mutually consent to the
resolution by arbitration, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, of
all claims or controversies arising out of the Executive’s employment (or its
termination) that the Company may have against the Executive or that the
Executive may have against the Company or against its officers, directors,
shareholders, employees or agents in their capacity as such other than a claim
which is primarily for an injunction or other equitable relief. The Executive
and the Company acknowledge that this Agreement waives any right to trial by
jury or class action relief. The Company shall bear all costs associated with
the arbitration including, but not limited to, filing and/or administration
costs, arbitrator’s fees and location expenses. The prevailing party in any
arbitration or in any action involving injunctive relief shall be entitled to
recover his or its attorneys; fees and costs as permitted by applicable law.

 

8



--------------------------------------------------------------------------------



 



12. Miscellaneous. (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.
(b) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
(c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
Frederic Scheer
Personal & Confidential
at the address listed in Executive’s personnel file
If to the Company:

Cereplast, Inc.
300 N. Continental Blvd., Suite 100
El Segundo, California 90245
Attn: Chair, Compensation Committee of the Board of Directors
With a required copy to:

Cereplast, Inc.
300 N. Continental Blvd., Suite 100
El Segundo, California 90245
Attn: Legal Department
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (c) of Section 11. Notices and communications
shall be effective when actually received by the addressee.
(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(e) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.
(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.
(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.
13. The respective rights and obligations of the parties hereunder shall survive
any termination of the Executive’s employment or arrangements to the extent
necessary to the intended preservation of such rights and obligations,
including, but not by way of limitation, those rights and obligations set forth
in Sections 3, 5, 7 and 8, subject to giving effect to any explicit termination
of such rights pursuant to the applicable Section.
[SIGNATURES APPEAR ON NEXT PAGE]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

              CEREPLAST, INC.       FREDERIC SCHEER
 
           
By:
  /s/ Petros Kitsos       /s/ Frederic Scheer
 
           
Its:
  Director and Chairman of the Compensation Committee        

Dated: August 12, 2011

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A TO
FREDERIC SCHEER EMPLOYMENT AGREEMENT
Dated August 1, 2011
GENERAL RELEASE AND WAIVER OF CLAIMS
In consideration of the payments and other benefits set forth in the Employment
Agreement dated August 1, 2011 (the “Agreement”), to which this form shall be
deemed to be attached, Frederic Scheer (“Executive”) hereby agrees to the
following general release and waiver of claims (“General Release”).
In exchange for the consideration provided to Executive by the Agreement that
Executive is not otherwise entitled to receive, Executive hereby generally and
completely releases Cereplast, Inc. (the “Company”) and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this General Release. This general release includes, but is
not limited to: (1) all claims arising out of or in any way related to
Executive’s employment with the Company or the termination of that employment;
(2) all claims related to Executive’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under Title VII of the 1964 Civil Rights Act, as
amended, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the Equal Pay Act of 1963, as amended, the
provisions of the California Labor Code, the Americans with Disabilities Act,
the Fair Labor Standards Act, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Sarbanes-Oxley Act of 2002, and any other state, federal, or
local laws and regulations relating to employment and/or employment
discrimination. The only exceptions are claims Executive may have for
unemployment compensation and worker’s compensation, Annual Base Salary (through
the date of termination), outstanding business expenses, unused vacation earned
through the date of termination of Executive, claims to accrued and vested
benefits under the Company’s employee benefit plans, and claims to the severance
benefits which are the consideration for this General Release.
Executive expressly waives and relinquishes any and all rights and benefits
Executive now has or may have in the future under the terms of Section 1542 of
the Civil Code of the State of California, which sections reads in full as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Notwithstanding said Code Section, Executive knowingly and voluntarily waives
the provisions of Section 1542 as well as any other statutory or common law
provisions of similar effect and acknowledges and agrees that this waiver is an
essential part of this Agreement.

 

11



--------------------------------------------------------------------------------



 



Executive acknowledges that, among other rights, Executive is waiving and
releasing any rights Executive may have under ADEA, that this General Release is
knowing and voluntary, and that the consideration given for this General Release
is in addition to anything of value to which Executive was already entitled as
an executive of the Company. Executive further acknowledge that Executive has
been advised, as required by the Older Workers Benefit Protection Act, that:
(a) the General Release granted herein does not relate to claims under the ADEA
which may arise after this General Release is executed; (b) Executive has the
right to consult with an attorney prior to executing this General Release
(although Executive may choose voluntarily not to do so); and (c) Executive has
twenty-one (21) days from the date of termination of Executive’s employment with
the Company in which to consider this General Release (although Executive may
choose voluntarily to execute this General Release earlier, in which case he
voluntarily waives the remainder of the twenty-one (21) day period);
(d) Executive has seven (7) days following the execution of this General Release
to revoke his consent to this General Release; and (e) this General Release
shall not be effective until the seven (7) day revocation period has expired.
Executive acknowledges his continuing obligations under the Proprietary
Information and Inventions Agreement and the non-solicitation provisions set
forth in Section 6 of the Agreement. Nothing contained in this General Release
shall be deemed to modify, amend or supersede the obligations set forth in that
agreement.
By signing this General Release, Executive hereby represents that he is not
aware of any affirmative conduct or the failure to act on the part of the
Company, its officers, directors, and/or employees concerning the Company’s
business practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Executive has any reason to believe rises to the level of
unfair, improper and/or unlawful conduct pursuant to any state or federal law,
rule, regulation or order, including, but not limited to, any rule, regulation
or decision promulgated or enforced by the Securities and Exchange Commission,
or which has been promulgated or enforced by any other state or federal office
or administrative body pursuant to the Sarbanes-Oxley Act of 2002.
With the exception of the terms set forth in the Proprietary Information
Agreement and the non-solicitation provisions set forth in Section 6 of the
Agreement, this General Release constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and Executive with regard
to the subject matter hereof. Executive is not relying on any promise or
representation by the Company that is not expressly stated herein and the
Company is not relying on any promise or representation by Executive that is not
expressly stated herein. This General Release may only be modified by a writing
signed by both Executive and a duly authorized officer of the Company.
The Company and Executive agree that for a period of ten (10) years after
Executive’s employment with the Company ceases, they will not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, or business partner of the Company, or any
third party media outlet, make any derogatory or disparaging or critical
negative statements — orally, written or otherwise — against the other, or
against the Executive’s estate or affiliates, any of the Company’s directors,
officers or employees. The parties acknowledge and agree that the obligation on
the part of the Company not to make any derogatory statements as set forth in
this paragraph shall only apply to the Company’s officers and directors.
The parties agree that this General Release does not in any way compromise or
lessen Executive’s rights to be indemnified by the Company pursuant to the
Company’s by-laws or certificate of incorporation, or otherwise be covered under
any applicable insurance policies that Executive would otherwise be entitled to
receive and/or be covered by.
Except as limited by applicable federal and state corporate and securities laws,
and the requirements of the exchange(s) on which the Company’s shares are listed
including, without limitation, requirements relating to claw-back of executive
compensation, and the Company’s policies relating to such limitations, the
parties agree that this General Release does not preclude Executive from
enforcing his ownership rights pertaining to any stock or stock options which
may have been purchased by Executive or granted to Executive by the Company
pursuant to a written stock option grant and/or as memorialized in a written
Board Resolution (and as reported periodically in the Company’s proxy
statements).

 

12



--------------------------------------------------------------------------------



 



              CEREPLAST, INC.       FREDERIC SCHEER
 
           
By
           
 
           
 
           
Its
           
 
 
 
       

 

13



--------------------------------------------------------------------------------



 



EXHIBIT B TO
FREDERIC SCHEER EMPLOYMENT AGREEMENT
Dated August 1, 2011
CEREPLAST, INC.
CONFIDENTIAL INFORMATION AND ASSIGNMENT OF INVENTIONS AGREEMENT
As an employee of Cereplast, Inc., its subsidiary or its affiliate (together,
the “Company”), and in consideration of the compensation now and hereafter paid
to me, I agree to the following:
1) Maintaining Confidential Information
a) Company Information. I agree at all times during the term of my employment
and thereafter, except for the benefit of the Company, to hold in the strictest
confidence, and not to use or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any Business of the Company or any of its clients,
consultants or licensees.
b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, if any, and
that, to my knowledge, I will not bring onto the premises of the Company any
unpublished document or any property belonging to my former or concurrent
employers or companies, if any, unless consented to in writing by said employers
or companies.
c) Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential and
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party) or to
use it for the Company’s benefit of anyone other than for the Company or such
third party (consistent with Company’s agreement with such third party) without
the express written authorization of the Board of Directors of Cereplast, Inc.
2) Retaining and Assigning Inventions and Original Works
a) Inventions and Original Works Assigned to the Company. I agree that I will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and will and hereby do assign to the
Company all my right, title, and interest in and to any and all inventions,
original works of authorship, developments, improvements or trade secrets which
I may solely or jointly conceive or develop or reduce to practice, or cause to
be conceived or developed or reduced to practice, during the period of time I am
in the employ of the Company related to the Business of the Company. For
purposes of this Agreement, the “Business of the Company” is defined as the
design and manufacture of dental lasers, ophthalmic lasers for Presbyopia, and
such other expansions related to the Business of the Company or entirely new
markets the Company may enter during the term of my employment. I recognize,
however, that Section 2870 of the California Labor Code (as set forth in
Exhibit 1 attached hereto) exempts from assignment under this provision any
invention as to which I can prove the following:

i)   It was developed entirely on my own time; and   ii)   No equipment,
supplies, facilities or trade secrets of the Company were used in its
development; and

 

14



--------------------------------------------------------------------------------



 



iii)   It did not relate, at the time of its conception or its reduction to
practice, to the Business of the Company or to the Company’s actual or
demonstrably anticipated research and development; and   iv)   It did not result
from any work performed by me for the Company.

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employments and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USCA, Section 101).
b) Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
c) Obtaining Letters Patent, Copyrights and Mask Work Rights. I agree that my
obligation to assist the Company to obtain United States or foreign letters
patent, copyrights, or mask work rights covering inventions, works of
authorship, and mask works, respectively, assigned hereunder to the Company
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate for time actually spent by me at the
Company’s request on such assistance. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign letters
patent, copyright, or mask rights covering inventions or other rights assigned
to the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyrights, and mask work rights
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any patents, copyrights, or mask
work rights resulting from such application assigned hereunder to the Company.
d) Exception to Assignments. I understand that the provisions of this Agreements
requiring assignment to the Company do not apply to any invention which
qualifies fully under the provisions of Section 2870 of the California Labor
Code, a copy of which is attached hereto as Exhibit 1. I understand that the
Company will keep in confidence and will not disclose to third parties without
my consent any confidential information disclosed in writing to the Company
relating to inventions that qualify fully under the provisions of Section 2870
of the California Labor Code.
3) Returning Company Documents. I agree that to my best efforts, at the time of
leaving the employ of the Company, I will deliver to the Company (and will not
keep in my possession or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to the Company,
its successors or assigns, which constitutes a trade secret(s) and/or
proprietary information of the Company. In the event of the termination of my
employment, I agree to sign and deliver the “Termination Certification” attached
hereto as Exhibit 2.
4) Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

 

15



--------------------------------------------------------------------------------



 



5) General Provisions
a) Governing Law. This Agreement will be governed by the laws of the State of
California.
b) Entire Agreement. This Agreement, together with the Employment Agreement to
which it is attached as an exhibit, set forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, its assigns, and any third parties for
which the company has developed proprietary technology.
e) Notification to New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this agreement.
Dated as of August 11, 2011

         
 
       
 
      Signature
 
       
 
       
 
      Frederic Scheer
 
       
 
       
Witness
       

 

16



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO

CONFIDENTIAL INFORMATION AND ASSIGNMENT OF INVENTIONS AGREEMENT
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS
“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

  1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual demonstrably anticipated
research or development of the employee.     2)   Result from any work performed
by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

17



--------------------------------------------------------------------------------



 



EXHIBIT 2
TO
CONFIDENTIAL INFORMATION AND ASSIGNMENT OF INVENTIONS AGREEMENT
CEREPLAST, INC.
TERMINATION CERTIFICATION
This is to certify that based on a reasonably diligent search by me, and to the
best of my knowledge, I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items which is a trade secret and/or proprietary information belonging to
Cereplast, Inc., its subsidiaries, affiliates, successors or assigns (together,
the “Company”).
I further certify that, to the best of my knowledge, I have complied with all
the terms of the Company’s Confidential Information And Assignment of Inventions
Agreement signed by me.
I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any Business of the Company or any of its clients, consultants or licensees
which is proprietary and/or confidential information to the Company.
Date:                                         

     
 
   
 
   
 
   
 
   
 
  Frederic Scheer

 

18